DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 12 and unnumbered claim are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 depends from claim 10, claim 12 depends from claim 12, and the unnumbered claim is unnumbered. Correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (2017/0080714).
 
Regarding claims 1 and 6, Suzuki teaches a liquid ejecting apparatus and maintenance method comprising: 
a liquid ejecting portion (fig. 2, item 27) configured to perform a printing operation ([0047]) by ejecting a liquid onto a medium (fig. 1, item 13) from a nozzle disposed on a nozzle surface (fig. 2, item 26); 
a liquid receiving portion (fig. 2, item 45) that receives the liquid discharged from the nozzle ([0065]); 
a wiping mechanism (fig. 2, item 46) that includes a wiping portion (fig. 6, item 51) configured to wipe the nozzle surface (see fig. 9); 
a liquid-ejecting-portion moving mechanism (fig. 2, item 24) configured to move the liquid ejecting portion ([0050]); and 
a control portion that performs;

a discharge operation of discharging the liquid from the nozzle to the liquid receiving portion ([0065]);
a discharge stop operation of stopping the discharge operation ([0065], note that the operation necessarily stops);
an acceleration operation of moving the liquid ejecting portion at an acceleration larger than the acceleration during the printing operation (note moving the carriage from a stationary position in front of the flushing box 45 to any velocity is an acceleration. Note that that, during a printing operation, the carriage necessarily reaches a constant velocity over the medium at which velocity ink droplets are ejected ;
a stop operation of stopping the liquid ejecting portion at a deceleration larger than the deceleration during the printing operation (see just above, Note that the same logic applies. There is necessarily at least one moment in a printing operation where acceleration/deceleration of the carriage is zero, and thus any movement from stationary to moving of the carriage in the servicing area requires larger acceleration/deceleration of the carriage than that during a printing operation); and
a wiping operation of wiping the nozzle surface by the wiping portion ([0064]).
Note that, according to MPEP 2114, an apparatus claim covers what a device is, not what a device does. Further, the manner of operating a device does not distinguish the device from the prior art. Here, the prior art teaches all claimed structural elements of the claimed invention while the claimed invention includes functional limitations that do not distinguish the claimed invention from the prior art. 
Moreover, according to MPEP 2144.04, a rearrangement of parts is not patentable if such a rearrangement would have been obvious to one of ordinary skill in the art at the time of invention. Capping units, liquid receiving units and wiping units were all well-known in the art at the time of invention as inkjet maintenance devices that could all be positioned proximate each other close to a home position for sequential usage in cleaning an inkjet head. The claim requires that the liquid receiving unit is used before the wiping unit, but Examiner maintains that the maintenance units would have been obvious to use in any order depending on the precise results desired. Thus, while .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and unnumbered are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Hosono et al. (2009/0295853).

Regarding claim 11, Suzuki teaches the maintenance method of a liquid ejecting apparatus according to claim 6. Suzuki does not teach wherein performing the discharge operation and the discharge stop operation repeatedly, until a counter reaches a predetermined count value, before the acceleration operation. Hosono teaches this (Hosono, [0068], fig. 5). It would have been obvious to one of ordinary skill in the art at the time of invention to perform successive flushing operations until a predetermined number of flushing operations was reached, i.e., until a counter reached 

Regarding claims 10, 12 and unnumbered, note that Hosono’s method is necessarily meant to ensure a proper ejection velocity of droplets during flushing, and note that any acceleration at all by the carriage “applies an inertial force to any liquid adhering to the nozzle surface.” 

Response to Arguments
Applicant's arguments filed 1/4/2022 with respect to claims 1 and 6 have been fully considered but they are not persuasive. The claims have been amended to further specify the operation of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853